DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.
Claims 1 and 4-20 remain pending and under prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
In regard to Claims 1 and 15, the claims appear to recite that both the first and second detectors detect the two or more wavelengths of light, which include the target wavelength.  However, the invention is drawn toward the second detector not being able to detect the target wavelength, i.e. the target wavelength is blocked. Therefore, this is considered new matter.  Also refer to 112(b) rejections below.
Claims 4-14, and 16-20 are rejected by virtue of dependence on the above claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 1 and 15:
It is unclear what constitutes “unwanted frequencies” as compared to the “particular target wavelength” since both are recited as being blocked, and what relationship exists between the two, if any.  Clarification is requested, since the limitation appears to be contradictory, 
It is unclear what differences, if any, exist between “filter the two or more wavelengths of light to block wanted frequencies and ambient light” and “applying a filter…to limit at least one particular arrival angle” since both use the term “filter.”  While the latter is concretely recited, applicant is requested to clarify the manner of “filter”of the former limitation (also see the point prior).  
It is unclear what relationship or distinction, if any, exists between the recitation of “ambient light” vs. “a particular target wavelength,” since the wavelength of ambient light depends on the environment and is not necessarily defined by frequency.  Thus, it is unclear what constitutes the ambient light as recited by the claim and how that is blocked vs. how the particular target wavelength is blocked.  As best understood, the invention relies upon blocking a target wavelength, which could be one frequency, or could be ambient light, but would not include both.  However, clarification is requested.  
It is unclear if “an optical blocking filter” is being positively recited.  As the limitation appears to only refer to the optical blocking filter indirectly, the rejection below assumes that said feature is not presently claimed.  Clarification is requested.
It is unclear if the detection of light by the first and second detectors includes the blocked frequencies or not.  As best understood, the first detector must detector the target wavelength, but the second detector must not.  However, the claims as presently recited appear to make no distinct between the light detected by the first and second detector, 
It is unclear if the physiological measurement results from “detecting…the filter limited two or more wavelengths” (first part of the claim) or “subtracting the second detected signal from the first detected signal.”  While as best understood, the manner of determining the physiological measurement results from both steps, the limitations as presently recited cause confusion because they do not establish the relationship between the steps and/or resolve the discrepancy.  Clarification is requested.
It is unclear in what manner the plurality of detector pairs operate in the invention, including simultaneously detecting the two or more wavelengths.  As best understood, applicant’s disclosure provides support for simultaneously detecting with each detector pair a first and second target wavelength; however an interpretation of the first and second detector of a pair simultaneously detecting does not have support.  Clarification is requested.
It is unclear what role the plurality of detector pairs play in terms of which wavelengths to detect or block.  As best understood, each pair of detectors senses light of a different target wavelength.  Further, each detector of the pair is used to detect light different (see point above).  However, this has not been currently recited, which would lead to possible interpretations of the detection of light that are not supported by applicant’s disclosure.  Claims 18-19 also have this issue.  Clarification is requested.
In regard to Claim 20, it is unclear what the recitation of “identifying an average of the filtered limited two or more wavelengths of light” as the filtered light means.  In the 
Claims 4-14, and 16-19 are rejected by virtue of dependency on Claims 1 and 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al (US Pub No. 20140012105) in view of Schaefer et al (US Pub No. 20160015302).

In regard to Claims 1, 11, 13, 15, and 17, LeBoeuf et al disclose an apparatus comprising:
the apparatus is configured with at least one light emitting diode 101, best seen in Figure 2 (0039); and  
at least one amplifier 103 (Figure 1), to cause the apparatus to: 
emit by the apparatus two or more wavelengths of light with a light source (0039, 0053); 
perform wavelength selection to filter the two or more wavelengths of light to block unwanted frequencies and ambient light comprising blocking at least one particular target 
based on the wavelength selection, enable the apparatus to simultaneously detect using a first light detector and a second light detector 211 (Figure 2, 0042) of a plurality of detector pairs (0008, 0045, Figure 3-6), the filter limited two or more wavelengths of light from the light source reflected from at least one of skin or tissue of a user (abst, 0003), 
based on the detecting to produce a physiological measurement result from the filter limited two or more wavelengths (abst);	
wherein the physiological measurement result is based at least on: 
detecting with the first light detector the filtered light to produce a first detected signal (0009, 00042, 0055-0057);  
detecting with the second light detector the filtered light to produce a second detected signal (0009, 00042, 0055-0057); and
subtracting the second detected signal from the first detected signal to produce a subtracted signal, wherein the subtracted signal produces the physiological measurement result (0009, 00042, 0055-0057).
	However, LeBoeuf et al do not expressly disclose the wavelength selection comprises applying a filter associated with an optical blocking filter comprising an angle limiting filter to limit at least one particular arrival angle from the two or more wavelengths of light to produce filtered light comprising the filter limited two or more wavelengths of light.
Schaefer et al teach that it is well known in the art to provide an analogous device as comprising an optical blocking filter with an angle limiting filter (LAS) associated with the optical Claim 13), configured to limit the arrival angle of light entering the optical blocking filter and a first light detector 112 and a second light detector 110 to improve the accuracy of the sensor by reducing transmission of light having high angles of incidence, best seen in Figure 9 (abst, 0012, 0014, 0035, 0038, 0042, 0043).
In regard to Claims 11 and 17, Schaefer et al disclose the optical blocking filter comprising the angle limiting filter to limit to the particular arrival angle of the two or more wavelengths of light limit comprises filtering an undesirable arrival angle of light that passes through the angle limiting filter and is entering the second light detector (abst, 0012, 0014, 0035, 0038, 0042, 0043).
Thus, Schaefer et al teach that the use of the optical blocking filter and angle limiting filter effectively provide the desired effects of blocking unwanted frequencies and ambient light, and including blocking of a target wavelength.  It is noted that the claim does not define what must constitute the target wavelength.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of LeBoeuf et al such that the wavelength selection comprises applying a filter associated with an optical blocking filter comprising an angle limiting filter to limit at least one particular arrival angle from the two or more wavelengths of light to produce filtered light as taught by Schaefer et al as an effective method of blocking unwanted frequencies and ambient light, and including blocking of a target wavelength as desired.

Claim 4: LeBoeuf et al disclose the subtraction is performed with an analog subtraction circuit (0042).

Claim 6: LeBoeuf et al disclose a signal processing element 102 configured to process the subtracted signal to produce the physiological measurement result (0009, 00042, 0055-0057).
Claim 7: LeBoeuf et al disclose the first light detector 211 and the second light detector 211 comprise identical characteristics, best seen in Figure 2 (0042).
Claim 8: LeBoeuf et al disclose the first light detector and the second light detector are integrated components on a common substrate, i.e. array, best seen in Figure 2-6. 
Claim 12: LeBoeuf et al disclose the first light detector and the second light detector form a detector pair and the apparatus comprises a plurality of said detector pairs forming a detector array, best seen in Figure 2-6.
Claim 14: LeBoeuf et al disclose the device is user wearable (abst).
Claim 18-19: LeBoeuf et al disclose the plurality of detector pairs allow simultaneous detection of the filter limited two or more wavelengths at the first light detector and the second light detector based on at least one detector of the plurality of detector pairs being configured to be wavelength selective (0007, 0010-0011, 0057).
Claim 20: LeBoeuf et al disclose the filtered light is capable of being an average of the filter limited two or more wavelengths of light (0007, 0010-0011, 0057).

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al in view of Schaefer et al as applied to Claim 1 and 15, further in view of Spear (US Pat No. 5880461)
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBoeuf et al in view of Schaefer et al as applied to Claim 1, further in view of Colvin et al (US Pub No. 20050035304).
LeBoeuf et al in view of Schaefer et al disclose the invention above but do not expressly disclose causing the light that enter the apparatus to be scattered prior to entering the first and second light detector.
Colvin et al teach that it is well-known in the art to use a light-scattering material 114 so that the light that enters the apparatus passes through the light-scattering material prior to entering the first light detector and the second light detector to effectively attenuate ambient light from entering (0038).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of LeBoeuf et al in view of Schaefer et al such that the light that 

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


H.Q. NGUYEN
Examiner
Art Unit 3791

                  
                                                                                                                                                                                                
/DEVIN B HENSON/Primary Examiner, Art Unit 3791